10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:18-cv-OO765-JLR Document 10-1 Filed 09/12/18 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
JUAN CARLOS BARRERA ESCALANTE,
Petitioner, CB.S€ NO. C18-765-JLR

V° . ORDER OF DISMISSAL

ICE FIELD OFFICE DIRECTOR,

Respondent.

 

 

 

Having reviewed the Report and Recommendation of the Honorab]e Brian A. Tsuehida,
United States Magistrate Judge, and the balance of the record, and Court finds and ORDERS:

1. The Report and Recommendation is ADOPTED.

2. The Government’S motion to dismiss, Dl<t. 6, is GRANTED.

3. Petitioner’s habeas petition is DENIED, and this action is DISMISSED With
prejudice

4. The Clerk shall send a copy of this Order to the parties and to Judge Tsuchida.

\DATED this gem day of GQ\L<\;`Q,Q,)\L ,<EZX\k .
\   nw

JAMES L. R BART
United States istriot Judge

ORDER OF DISMISSAL- 1

 

 

